PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Purdy et al.
Application No. 16/839,570
Filed: 3 Apr 2020
For: NOVEL INHIBITED HYDROFLUORIC ACID COMPOSITION
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed November 16, 2021, to accept a certified copy of a foreign application.

It is noted that the present request is not signed by an attorney or agent of record.  However, in accordance with 37 CFR 1.34(a), the signature of Cole T. Duncan, Ph.D. appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Canadian Patent Application No. 3039238 on November 16, 2021.  As such, all of above listed requirements have been fulfilled.

This application is being referred to Technology Center Art Unit 1713 for further examination in due course.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET